UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARKISHA P. WHITE,
Plaintiff,

No. 19-cv-6552 (NSR)
-against-
ORDER
CRYSTAL RUN HEALTHCARE LLP; and
individually and jointly, THOMAS J. BOOKER,
MD; JAMIE ALLEN; LESLIE RITTER,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

The Court having been advised that the parties have reached a settlement resolving all
claims asserted herein, it is

ORDERED, that the above-entitled action be and hereby is discontinued, without costs to
either party, subject to reopening should the settlement not be consummated within forty-five (45)
days of the date hereof.

The parties are advised that if they wish the Court to retain jurisdiction in this matter for
purposes of enforcing any settlement agreement, they must submit the settlement agreement to the
Court within the next 45 days with a request that the agreement be “so ordered” by the Court. —

The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff at
the address listed on the docket.

Dated: December 20, 2019 SO ORDERED:
White Plains, New York

 

 

NELSON S-ROMAN
United States District Judge

 

 
